1. We think the amendment made by the judge, by permitting other taxpayers to be joined as plaintiffs, was within his power and was proper.
2. It is decided in R. R. v. Wilmington, 72 N.C. 73, that any provision in the charter of a town, whereby the town officers are authorized to value the property in the town for taxation, is superseded by the provision in the Constitution that the township trustees shall value all the property of the township, subject to the revision of the county commissioners. The town authorities must accept the valuation thus made. The valuation complained of was therefore void, and so was the tax levied on the basis of it.
3. Art. VII, sec. 9 of the Constitution says: "All taxes levied by any county, city, town or township shall be uniform and ad valorem upon allproperty in the same, except property exempted by this Constitution." All taxes, therefore, must be levied as well on personal as on real property, notwithstanding any contrary provision in the charter. The word "property" includes bonds, stocks, solvent notes, etc. Wilson v. Charlotte,74 N.C. 748.
4. The town officers in their levying of taxes are bound by the limitation in the charter, except for the sole and express purpose of paying debts lawfully incurred before such limitation was enacted. In levying within such limit they must observe the proportion between property and polls fixed by the Constitution. Weinstein v. Commissioners,72 N.C. 536. *Page 22 
5. Debts owing by the town corporation, in whatever form (8) they may be evidenced, cannot be set off against a demand for town taxes, unless there be a special contract to that effect.Battle v. Thompson, 65 N.C. 406.
The above are all questions presented for our consideration in this case, and it will be seen that they have all been heretofore considered and decided.
There is no error in the judgment below continuing the injunction to the hearing, and it is
PER CURIAM.                                                    Affirmed.
Cited: Young v. Henderson, 76 N.C. 423; Gatling v. Comrs., 92 N.C. 540;Redmond v. Comrs., 106 N.C. 128, 150; Wiley v. Comrs., 111 N.C. 400;Harper v. Comrs., 133 N.C. 109; Wilmington v. Bryan, 141 N.C. 679;Graded School v. McDowell, 157 N.C. 317.